NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0743-19

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

PATRICK MCFARLANE,

     Defendant-Appellant.
_______________________

                   Submitted January 19, 2021 – Decided February 9, 2021

                   Before Judges Sabatino, Currier and DeAlmeida.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Mercer County, Indictment No. 09-06-
                   0574.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (David A. Gies, Designated Counsel and on
                   the briefs).

                   Angelo J. Onofri, Mercer County Prosecutor, attorney
                   for respondent (Laura Sunyak, Assistant Prosecutor,
                   of counsel and on the brief).


PER CURIAM
      Defendant Patrick McFarlane appeals the trial court's denial of his petition

for post-conviction relief ("PCR") without an evidentiary hearing. We affirm.

      This is the pertinent background. After a 2013 jury trial, defendant was

found guilty of murder, felony murder, armed robbery, and a weapons

offense. The State's proofs showed that on the night in question defendant and

Roderick Armstrong approached a group of men who were outdoors in Trenton

playing dice. Defendant was armed with a gun and pointed it at the dice players,

seeking to rob them. The dice players attempted to flee.

      Defendant and Armstrong chased one of the players, Richard Mason, who

defendant shot at multiple times and hit once in the back. Mason died shortly

thereafter. Defendant stole some of his belongings. After the event, defendant

was seen with a teardrop tattoo on his face, which, according to testimony given

at trial, was meant to memorialize the murder of Richard Mason.

      Armstrong testified for the State at defendant's trial pursuant to a plea

agreement, and incriminated defendant. Defendant argued at trial he had been

misidentified. The jury convicted defendant on all four counts of the indictment.

      The trial court imposed a sixty-year custodial term on the murder count,

subject to an eighty-five percent parole ineligibility period under the No Early




                                                                           A-0743-19
                                        2
Release Act ("NERA"), N.J.S.A. 2C:43-7.2, and a concurrent twenty-year

custodial term on the robbery count.

      This court affirmed defendant's conviction and sentence on direct appeal.

State v. McFarlane, No. A-1887-13 (App. Div. Apr. 13, 2015). The Supreme

Court declined to grant certification on the conviction, but did remand the matter

for resentencing. State v. McFarlane, 224 N.J. 458 (2016). On resentencing,

the trial court imposed substantially the same sentence, which our court affirmed

in an order in December 2017 on the excessive sentencing calendar. The

Supreme Court subsequently denied certification on that matter.          State v.

McFarlane, 234 N.J. 3 (2018).

      In his PCR application, defendant argued his trial and appellate counsel

were ineffective in various respects. His main argument was that trial counsel

should have urged the trial judge to make further inquiry during v oir dire of a

juror, L.P., whose brother was employed as a corrections officer at the Mercer

County Jail where defendant was being housed. He contends his appellate

counsel was deficient in not raising this juror point on direct appeal. Defendant

further argued that trial counsel should have pursued a possibility that a man

named Paul Owens was the killer because Owens was seen trying to enter a red

Kia automobile near the crime scene, should have insisted on DNA testing on a


                                                                           A-0743-19
                                        3
sweatshirt found inside of the Kia, should have interviewed a possible witness

named Rodney Diggs, and other miscellaneous alleged deficiencies. In addition,

he asserts that appellate counsel should have raised on appeal issues with respect

to testimony by Police Detective Anthony Abarno based upon trial counsel's

initial objections.

      After hearing oral argument, Judge Timothy Lydon issued an eighteen-

page written opinion on August 23, 2019, rejecting defendant's PCR petition in

all respects. The judge found no reason to conduct an evidentiary hearing.

      In his present appeal, defendant makes the following points through his

counsel:

             POINT ONE

             WHERE ISSUES OF POTENTIAL BIAS OR
             PREJUDICE   ARISE  DURING   THE   JURY
             SELECTION PROCESS IN A MURDER TRIAL,
             DEFENSE COUNSEL ERRED WHERE HE DID NOT
             INQUIRE WHETHER THE PROSPECTIVE JUROR
             COULD BE IMPARTIAL AND AS A RESULT
             PREVENTED THE ACCUSED FROM RECEIVING A
             FAIR TRIAL.

             POINT TWO

             APPELLATE COUNSEL HAS A DUTY TO
             PRESENT ON APPEAL NON-FRIVOLOUS ISSUES
             WHICH, AFTER EXAMINING THE RECORD, ARE
             THE MOST PROMISING FOR REVIEW AND THE


                                                                           A-0743-19
                                        4
            FAILURE TO DO SO AMOUNTS TO INEFFECTIVE
            ASSISTANCE.

            POINT THREE

            IN   A     CONSTITUTIONAL     INEFFECTIVE
            ASSISTANCE OF COUNSEL CLAIM, PREJUDICE
            IS PRESUMED WHERE AN ATTORNEY DOES
            NOT QUESTION WHETHER A PROSPECTIVE
            JUROR CAN DISAVOW THE BIAS INHERENT IN
            A SITUATION WHERE A BROTHER WHO IS A
            CORRECTIONS OFFICER [IS] ASSIGNED TO THE
            FACILITY IN WHICH DEFENDANT WAS HOUSED
            BEFORE TRIAL.

            POINT FOUR

            THE   PCR  COURT   ERRED  WHERE    IT
            DETERMINED   THAT   AN   EVIDENTIARY
            HEARING WAS UNNECESSARY.

            POINT FIVE

            DEFENDANT INCORPORATES THE REMAINING
            ARGUMENTS RAISED BELOW IN SUMMARY
            FASHION.

      Having fully considered these arguments in light of the applicable law,

including the familiar two-part test of Strickland v. Washington, 466 U.S. 668

(1984) (requiring a demonstration of counsel's deficient performance and actual

prejudice caused by that conduct), we affirm the dismissal of defendant's PCR

petition. We do so substantially for the sound reasons expressed by Judge

Lydon. We add a few brief comments.

                                                                        A-0743-19
                                      5
      The central issue raised here concerns trial counsel's decision to allow

Juror L.P. to remain on the jury, despite the fact that the juror's brother was

employed as a corrections officer where defendant was being housed during the

trial. Judge Lydon found that trial counsel's choice to not delve further into the

juror's relationship with his brother was a "reasonable strategic decision." We

concur.

      The juror's responses during the voir dire process repeatedly evinced

attitudes that criminal defense counsel would reasonably consider as indicative

the juror was not biased in favor of the prosecution or law enforcement. The

juror gave responses to voir dire questions on such themes as: his brother's

employment, family members who have been victims of crime, family members

who have been convicted of crimes, gun control laws, and his beliefs about the

justice system.

      For instance, the juror's response to question number fifteen went as

follows:

            THE COURT: . . . Any other responses?

            [THE JUROR]: No. 15

            THE COURT: Okay. Who do you know who works for
            law enforcement?

            [THE JUROR]: My brother is a corrections officer.

                                                                           A-0743-19
                                        6
            THE COURT: Where is he located?

            [THE JUROR]: Mercer County workhouse.

            THE COURT: How long has he worked there?

            [THE JUROR]: He's been there for about four years.

            THE COURT: All right. Any other responses?

            [THE JUROR]: 18 and 19.


      The juror then explained that both his other brother (not the corrections

officer) and his cousin had been convicted of gun charges. Following up, the

court asked: "did the criminal justice system treat your brother fairly?" The

juror explained that he had not attended his brother's trial and he did not have

"enough information to say either way." His response to the same question about

his cousin was substantially similar.

      Moreover, the juror attested that, as to his response to question number

nineteen, he had relatives that had been victims of crimes. In particular, the

juror stated he had "a couple of close relatives who were shot and shot at" within

"about three years." When asked by the court, the juror responded "no" as to

whether it "would be difficult for [him] to be fair and impartial" based on the

allegations that defendant had shot someone. He further responded "correct"


                                                                           A-0743-19
                                        7
when asked if he could "put aside what happened to your cousin's friends and

decide this case clearly on the evidence produced in the courtroom?"

      Based upon the juror's responses, the trial judge asked additional

questions, as follows:

            [THE COURT]: Do you believe our criminal justice
            system is fair and effective and explain your answer?

            [THE JUROR]: Sometimes.

            THE COURT: And explain that sometimes?

            [THE JUROR]: Sometimes I believe the justice system
            gets it wrong, but other times I believe the people who
            practice law or who are in law enforcement could be
            more efficient and effective if they were more unbiased
            and fair.

            THE COURT: Okay. Do you have an opinion about our
            gun control laws?

            [THE JUROR]: I don’t think people who are trained in
            guns should be the only ones who own them.

            THE COURT: And finally, why would you make a
            good juror in this type of criminal case?

            [THE JUROR]: I think I am a fair person.

            THE COURT: You can keep an open mind until you
            hear all the evidence, summations and my instructions?

            [THE JUROR]: Yes, Sir.



                                                                       A-0743-19
                                      8
      The court then opened questioning to counsel for both parties. Defense

counsel declined to ask any questions. The State asked the juror to explain his

feelings about the criminal justice system a bit more. The juror responded by

saying: "People who practice law and people who work in law enforcement, I

feel if they were more fair and unbiased, then the justice system itself would be

a lot more fair and impartial." The juror further explained that he thought the

issue was "[i]n regard to racial profiling or just political."

      After sidebar on the issue, the State asked whether the juror had specific

incidents that he based his beliefs on. The juror responded: "I have a few

incidents where I have just been pulled over for no apparent reason" in the states

of New Jersey and New York, but not in Mercer County.

      Before ending the voir dire, the court again asked if the juror thought he

could be fair "knowing that one of the charges against this defendant is

possession of a weapon for unlawful purpose" even though his brother had

recently been convicted of the same offense. The juror answered, "I can be fair."

Defense counsel again declined to ask any further questions, and the juror was

seated without objection by either side.

      Given this colloquy, we are satisfied that defendant's trial counsel was not

constitutionally ineffective in opting to leave this juror in place. If anything, the


                                                                              A-0743-19
                                          9
prosecution would have had an arguable basis to strike the juror given his

personal experiences of unfair treatment and his expressed misgivings about

aspects of the fairness of the criminal justice system. It was a reasonable

strategic choice to not probe into these subjects in greater depth and possibly

develop more grounds for the State to consider removing the juror. There is no

competent proof that the juror ever spoke with his brother about defendant, even

though defendant made such bare allegations in his pro se PCR petition.

      In sum, the PCR court appropriately deferred to trial counsel's zone of

strategic choice on this matter.      Defendant has not overcome the strong

presumption that his trial counsel "rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment."

Strickland, 466 U.S. at 690; see also State v. Pierre, 223 N.J. 560, 578-79 (2015).

None of the cases cited by defendant concerning his right to a fair and impartial

jury compel a different outcome here, given the juror's sworn responses to the

court that repeatedly asserted he was not biased in favor of the prosecution. 1


1
   Defendant's reliance on State v. Deatore, 70 N.J. 100 (1976) is particularly
inapposite because that case involved a far different scenario in which a criminal
trial judge refused to dismiss a juror for cause and declined defense counsel's
request to delve into concerns about the juror's potential bias after she disclosed
personally knowing the victim. Counsel in Deatore used a peremptory challenge
to remove that juror, but the judge later refused to provide an additional


                                                                            A-0743-19
                                       10
      There was no need for the trial court to conduct an evidentiary hearing, as

defendant failed to present a prima facie showing of a Strickland violation by

either trial counsel or defendant's attorney on direct appeal. State v. Preciose,

129 N.J. 451, 462 (1992).

      The balance of defendant's arguments were cogently addressed and

rejected in the PCR judge's detailed opinion, and do not warrant further

discussion here. R. 2:11-3(e)(1)(E).

      Affirmed.




peremptory challenge against other jurors who counsel thought may be biased
based on relationships to law enforcement. Id. at 104-06. The Supreme Court
determined that disclosure of such a "close relationship" by the juror to the
victim warranted further inquiry by the judge on the issue of for-cause dismissal
if counsel did not request it. Id. at 105. The relationship here is not between a
juror and a victim, whose experience is factually at the core of a criminal trial.
Here, the corrections officer would not be a fact witness and, unlike a crime
victim, is not a focus of the trial. Further, there are no issues here concerning
the exhaustion of peremptory challenges.
                                                                           A-0743-19
                                       11